Name: Council Regulation (EEC) No 2903/78 of 5 December 1978 amending Annex II to Regulation (EEC) No 100/76 as regards squid
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  agricultural policy;  prices;  marketing
 Date Published: nan

 12. 12. 78 Official Journal of the European Communities No L 347/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2903/78 of 5 December 1978 amending Annex II to Regulation (EEC) No 100/76 as regards squid 'ANNEX II A. Frozen products falling within subheading ex 03.01 B I :  sardines,  sea bream of the species Dentex dentex and Pagellus . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 29 thereof, Having regard to the proposal from the Commission , Whereas, on the basis of the information now avail ­ able and of experience gained, the price arrangements applicable to Illex squid (coindetti) should be extended to the other species of Illex squid which are being marketed in increasing quantities ; whereas, furthermore, account should be taken of the differ ­ ences which have emerged among the various species of squid in terms of their commercial value , B. Frozen products falling within heading No ex 03.03 :  squid (Loligo spp),  squid (Ommastrephes sagittatus , Todarodes sagittatus, Illex spp),  cuttle-fish of the species Sepia officinalis , Rossia macrosoma, Sepiola rondeletti ,  octopus.' Article 2 HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 100/76 is hereby amended to read as follows : This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1978 . For the Council The President M. LAHNSTEIN (&gt;) OJ No L 20, 28 . 1 . 1976, p . 1 . I2 ) OJ No L 303 , 28 . 11 . 1977 , p . 1 .